     Case 4:21-cv-00073-DPM-JTR Document 13 Filed 04/15/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

ESKER MARTIN, III                                             PLAINTIFF

v.                         No. 4:21-cv-73-DPM

TURN KEY MEDICAL                                           DEFENDANT

                                 ORDER
      Martin's initial in forma pauperis application didn't include a
certificate and calculation sheet signed by a jail official. Doc. 1. The
Magistrate Judge therefore denied it and directed Martin to file a new,
complete application by 22 March 2021. Doc. 7 at 3. When Martin
didn't, the Magistrate Judge recommended dismissing the complaint.
Doc. 10;     LOCAL RULE 5.5(c)(2).    Martin has now filed the missing
calculation sheet and certificate from his first application. Doc. 11. He
did not file a new, complete application as directed; and he did not
explain why his filing was untimely.
      The Court declines the recommendation, Doc. 10, without
prejudice and returns this case to the Magistrate Judge for further
proceedings. The Court leaves it to the Magistrate Judge's discretion
whether to require an updated application from Martin. And the Court
cautions Martin that failing to timely follow the Court's instructions in
the future will result in his complaint being dismissed without
prejudice.
Case 4:21-cv-00073-DPM-JTR Document 13 Filed 04/15/21 Page 2 of 2



 So Ordered.


                                      D.P. Marshall Jr.
                                      United States District Judge

                                          15" ~ J-.0~1




                                -2-
